Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim group 1 (claims 1-15) in the reply filed on 03/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 11, 14-15, 32, 35-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al. (US 20200387411 A1).

	 Regarding claim 1, Chu teaches A method, (0033; method) comprising: 
receiving, from a server,(Fig 2; notification sources; 0037; notification sources can be social media servers) a push notification (0057; push services) intended for an electronic device; (0037; receiving from notification sources that can comprise servers, a notification intended from a client device 202a-c in Fig.2)
 determining whether an application identifier (actual application name) of the push notification exists on a priority list (106-107; policy engine includes a list or ledger which is a data structure that holds application information and context) containing application identifiers (0122; table 1; context include the application as seen in Table 1; including the actual application name equivalent to application identifier) with designated push notification priorities; (106-107; teaches the list data structure containing application information and application context information; 0096; 109; 0119; teaches determining based on the context the application priority of the notification; 0122; table 1; teach the context includes application name)
changing a delivery priority of the push notification from a first priority (current priority) to a second priority (updated priority) in response to determining that the application identifier (application information including name) exists on the priority list (0159; changing the priority of the notification from a first priority to a second priority/importance/urgency; based on the device being in the data structure containing application information (106-107; teaches the list data structure containing application information and application context information; 0096; 109; 0119; teaches determining based on the context the application priority of the notification; 0122; table 1; teach the context includes application name) )
 and delivering the push notification to the electronic device according to the second priority (0158-0159; repushing the modified notification to the client device with the modified priority/importance/urgency)

Regarding claim 4, Chu teaches the method of claim 1, and is disclosed above, Chu further teaches further comprising: determining whether the electronic device is in an active state, ([0037; 0041-0042] teaches determining state information of the client device, “Idle state information (sometimes referred to as user activity information or active use information) may be or include information or data corresponding to whether or not a user is using (e.g., actively or otherwise) and/or has used (or not used) the client device 202 (or an application of the client device)”)
 	wherein the push notification (notification) is delivered to the electronic device (client device) according to the second priority (updated priority) based on the electronic device being determined to be in the active state. (0037; teaches idles state information showing the user is currently using the application or device (equivalent to active state) and is considered context information; 0157-0159; repushing the modified notification to the client device with the modified priority/importance/urgency based on detected activity information)

Regarding claim 5, Chu teaches the method of claim 4, and is disclosed above, Chu further teaches wherein determining whether the electronic device is in an active state (idle state information indicating activity) comprises determining whether a predetermined period of time has lapsed (for any period of time) following receiving a communication from the electronic device (period of time can include time before transmitting information to the server and after receiving the notification) (0037; idle state information is determined based on activity information during any time period, window, frequency or activity pattern. Such as the device being currently in use and idle state information indicates activity for this given window; 0050;0060; the idle state information being sent to the server, after receiving by the notification manager on the client device the notification)

Regarding claim 6, Chu teaches the method of claim 4, and is disclosed above, Chu further teaches wherein the electronic device is determined to be in an active state based on a period of time indicated by the electronic device (0037; idle state information is determined based on activity information during any time period, window, frequency or activity pattern. Such as the device being currently in use and idle state information indicates activity for this given window; 0050;0060; the idle state information being sent to the server, after receiving by the notification manager on the client device the notification)
 
Regarding claim 11, Chu teaches the method of claim 1, and is disclosed above, Chu further teaches wherein the push notification comprises a visible notification for display on the electronic device or a background notification for a background process executed on the electronic device (0096;  the notification is displayed based on the visible tag, or run in the background based on the invisible tag)

	Regarding claim 14, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of system claim (0033; system)
	Regarding claim 15, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of system claim (0029; non-volatile memory storing computer instructions)

	Regarding claim 32, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of a server claim, Chu further teaches a server, (Fig 2; notification server 204) comprising: Page 5 of 8Application No.: 17/214,774a memory (0039; memory) storing a priority list (application data structure) including application identifiers (application information such as name) with associated priorities (application priority); and one or more processors (0039; processors) configured to: compare an application identifier of a push notification received from a remote device to the application identifiers in the priority list; (106-107; teaches the list data structure containing application information and application context information; 0096; 109; 0119; teaches determining based on the context the application priority of the notification; 0122; table 1; teach the context includes application name)

	Regarding claim 35 the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of server claim (Fig 2; notification server 204)
	Regarding claim 36, the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of method claim (0033; method)
	Regarding claim 37, the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of a non-transitory machine-readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform operations (0029; non-volatile memory storing computer instructions; 0039; processors executing instructions)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 27 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20200387411 A1) as applied to claims 1, 14, and 32 above, in view of Yamamoto (US 20210195002 A1).

Regarding claim 2, Chu  teaches the method of claim 1, and is disclosed above, Chu does not explicitly teach further comprising: receiving a registration request from the electronic device, wherein the registration request includes a first registration request specific to an application installed on the electronic device; and registering the electronic device to receive push notifications from the server based on the registration request.  
In an analogous art Yamamoto teaches receiving a registration request from the electronic device, wherein the registration request includes a first registration request specific to an application installed on the electronic device; (0090-0091; Fig 3; receiving a registration request from communication terminal to register the voip application) and registering the electronic device to receive push notifications from the server based on the registration request.  (0059-0060; 0063; 0090-0091; Fig 3; registering the voip application with the push proxy server to receive push messages from the push proxy server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include a registration process as is taught by Yamamoto
The suggestion/motivation for doing so is to better manage communication and information updates [0002-0004]

	Regarding claim 27, the claim inherits the same rejection as claim 2 for reciting similar limitations in the form of system claim (0033; system)
	Regarding claim 33 the claim inherits the same rejection as claim 2 for reciting similar limitations in the form of server claim (Fig 2; notification server 204)

Claims 3, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20200387411 A1) in view of Yamamoto (US 20210195002 A1) as applied to claims 2, 27, and 33 above, in view of Goel et al. (US 20170104835 A1)

Regarding claim 3, Chu in view of Yamamoto teach the method of claim 2, and is disclosed above, Chu in view of Yamamoto do not explicitly teach wherein the registration request comprises a designated delivery priority, and wherein the method further comprises adding the application identifier to the priority list based on the designated delivery priority.  
	In an analogous art Goel teaches wherein the registration request comprises a designated delivery priority,(configuration of the application priority equivalent to registration comprises) and wherein the method further comprises adding the application identifier (application information) to the priority list (application priority list) based on the designated delivery priority (0015; teaches registration of the application with the notification server; 0050; the user after registering the application can set the priority of the application notification, which is stored in a  personal priority list)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu in view of Yamamoto to include adding a priority of an application in a priority list during configurations after the initial registration as is taught by Goel
The suggestion/motivation for doing so is to better manage a plurality of applications and their notifications [0001-0002]

	Regarding claim 28, the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of system claim (0033; system)
	Regarding claim 34 the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of server claim (Fig 2; notification server 204)

Claims 7-10, 12, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20200387411 A1) as applied to claims 1, 14 and 15 above, in view of Wood et al (US 20140362768 A1)

Regarding claim 7, Chu teaches the method of claim 1, and is disclosed above, Chu does not disclose further comprising: delivering the push notification to the electronic device according to the first priority in response to determining that the application identifier does not exist on the priority list
	In an analogous art Wood teaches further comprising: delivering the push notification (push notification) to the electronic device (mobile device) according to the first priority (wake list) in response to determining that the application identifier does not exist on the priority list (no-wake list) (0146-0149; determining that the low priority application identification does not exist in the “no wake list” and transmitting the low priority notification to the device) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include transmitting low priority notification when the application identifier is not on a list as is taught by Wood
The suggestion/motivation for doing so is to better update application information [0003-0004]

Regarding claim 8, Chu in view of Wood teach the method of claim 7, and is disclosed above, Chu does not explicitly teach but Wood teaches wherein the first priority is indicated in the push notification received from the server ([0145; 0149] the priority is provided in the notification when received by the notification server)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include transmitting low priority notification when the application identifier is not on a list as is taught by Wood
The suggestion/motivation for doing so is to better update application information [0003-0004]

Regarding claim 9, Chu in view of Wood teach the method of claim 7, and is disclosed above Chu does not explicitly teach but Wood teaches wherein the push notification is delivered to the electronic device according to the first priority without determining a state of the electronic device (0148-0150; the system disregards device state, when the low priority notification is on the wake list, meaning the system does not care if the device is active or inactive it will wake the device)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include transmitting low priority notification when the application identifier is not on a list, and regardless of device state as is taught by Wood
The suggestion/motivation for doing so is to better update application information [0003-0004]

Regarding claim 10, Chu in view of Wood teach the method of claim 7, and is disclosed above, Chi does not explicitly teach but Wood teaches wherein delivery of the push notification to the electronic device causes the electronic device to transition from an inactive state to an active state.  (0148-0150; the system disregards device state, when the low priority notification is on the wake list, meaning the system does not care if the device is active or inactive it will wake the device; examiner interprets waking the device as going from inactive to active)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include transmitting low priority notification when the application identifier is not on a list, and waking the device if the device is not awake as is taught by Wood
The suggestion/motivation for doing so is to better update application information [0003-0004]

Regarding claim 12, Chu teaches the method of claim 1, and is disclosed above, further comprising: Chu does not explicitly disclose determining whether the application identifier of the push notification exists on another priority list; 
Page 3 of 8Application No.: 17/214,774changing the delivery priority of the push notification from the first priority to a third priority in response to determining that the application identifier exists on the other priority list;
 and delivering the push notification to the electronic device according to the third priority.  
In an analogous art Wood teaches determining whether the application identifier of the push notification exists on another priority list; (0148; determining if the application is on a wake-list or no-wake-list)
Page 3 of 8Application No.: 17/214,774changing the delivery priority of the push notification from the first priority to a third priority in response to determining that the application identifier exists on the other priority list; (0148; 0158; updating the push filters to update the wake list and no-wake list and 0145-0150; delivering the notification based on the new listing)
 and delivering the push notification to the electronic device according to the third priority (0148; 0158; updating the push filters to update the wake list and no-wake list and 0145-0150; delivering the notification based on the new listing)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include determining that the identifier of a push notification has changed and based on the identifier being on a different priority, and deliver the information according to the new priority list assignment as is taught by Woods
The suggestion/motivation for doing so is to better update application information [0003-0004]

	Regarding claim 29, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of system claim (0033; system)
Regarding claim 30, the claim inherits the same rejection as claim 12 for reciting similar limitations in the form of system claim, Chu teaches (0029; non-volatile memory storing computer instructions)

Claims 13 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 20200387411 A1) in view of Wood et al (US 20140362768 A1) as applied to claims 12 and 30 above, in view of Libin (US 11093306 B1)

Regarding claim 13, Chu in view of Wood teach the method of claim 12, and is disclosed above, Chu in view of Wood do not disclose wherein a timing of delivering the push notification to the electronic device according to the third priority is different from a timing of delivery for the first priority and a timing of delivery for the second priority
In an analogous art Libin teaches wherein a timing (Timing t.sub.3) of delivering the push notification to the electronic device according to the third priority (third priority) is different from a timing of delivery for the first priority (first priority notifications sent at time t.sub.1) and a timing of delivery for the second priority(second priority notifications sent at time t.sub.2)  (Col 9 Lines 43-60; Fig 1; transmitting third priority notification at t.sub.3, first priority notifications sent at time t.sub.1 and second priority notifications sent at time t.sub.2, where as seen in fig. 1 t.sub.1, t.sub.2 and t.sub.3 are delivered at different time)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Chu to include transmitting different priority notifications at different time as is taught by Libin.
The suggestion/motivation for doing so is to better update application information [0003-0004]

	Regarding claim 31, the claim inherits the same rejection as claim 13 for reciting similar limitations in the form of system claim, Chu teaches (0029; non-volatile memory storing computer instructions)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20210311783 A1): [0333] In a silent push condition, to change a configuration related to a particular application (e.g., to preferentially process a task registered by Application A by giving a higher priority to Application A), a push message including an additional parameter may be used as indicated by 1305 of FIG. 13C. The push message may include a first field 1330 for triggering the background execution program 325 and a second field 1335 for changing a parameter (e.g., a priority).
Watson et al. (US 20080168235 A1): [0026] The application supervisor 105, according to one embodiment, may receive information about a usage level of the physical memory 117 from a daemon process 113. The application supervisor may send notification messages to selected running applications according to the usage level received. In one embodiment, the notification message from the application supervisor 105 may be associated with one or more memory reduction operations based on the priority and operation list 103. The notification message may depend on the priority information associated with the target application based on the priority and operation list 103. In one embodiment, the application supervisor 105 may dynamically update a priority list in the priority and operation list 103. The application supervisor 105 may update a priority list in response to receiving information about the memory usage level. In one embodiment, a running application may perform memory reduction operations according to notification messages received from the application supervisor 105 by calling one or more APIs provided by the application framework 101. A running application such as application-1 107 may be integrated with an API library component 123 of the application framework 101. In one embodiment, the API library 123 may include the APIs corresponding to memory reduction operations.
Jeon et al. (US 20150081817 A1): [0091] The push notification server 400 sets delivery priorities so that messages are delivered depending on the priorities as a result of delivery condition values checked at step S1002. If a given push notification message corresponds to a push notification message meeting a preferred delivery condition having high priority, such as real-time/emergency/disaster notification/preferred delivery, the push notification message meeting the preferred delivery condition having high priority is sent, prior to other notification messages, to the push notification client 300 that is registered in association with the push notification server application at step S211.[0096] If, as a result of checking at step S1003, the push notification message corresponds to a push notification message having low priority, the push notification client 300 sends the push notification message having low priority to the push notification client application 200 after the sending of push notification messages meeting the preferred delivery condition has been terminated at step S312.
Dukellis (US 20210337039 A1): [0049] FIG. 4B shows another illustration of an example user control interface 450 for specifying and/or changing a priority group for one or more applications. The example control interface 450 is an example of an interface that enables the user to specify and/or change the priority level of applications directly within notifications generated by the applications. For example, the example control interface 450 initially shows two notifications on a user display 452. The first notification 454 is an alert regarding camera activity generated by a camera application, and the second notification 456 is a notification from application X. In this example, both of the notifications include a priority control 458. The priority control 458 is interactive, and enables a user to launch a priority menu 460 by interacting with the priority control 458. In other words, the system launches and/or presents the priority menu 460 in response to detecting user interaction with the priority control 458.
Kaplinger et al. (US 20150026356 A1): [0023] The mobile platform server 112 may also include policies 125 for push notification. The notification service 114 can be configured to give preference to particular notification channels based on the policies 125. The policies 125 may support a variety of arbitrary configurations to support various combinations of channel plugins 120, mobile devices 104A-N, and/or gateways 110A-110C. The policies 125 can be modified by an administrator of the mobile platform server 112 to establish priorities and rules for the notification channels. For example, if multiple notification channels are possible, some notification channels may be prioritized above others according to the policies 125. Alternatively, notification may be sent on all channels if a channel unique identifier is not specified in a notification trigger.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451